Citation Nr: 9928717	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for 
neurodermatitis of the hands.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right thumb.  

3.  Entitlement to an increased evaluation for an arthritic 
disability of the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated September 1995, from the 
Washington, DC, Regional Office (RO), of the Department of 
Veterans Affairs (VA), whereby service connection for 
neurodermatitis of the hands was established, with a zero 
percent rating; and where service connection for traumatic 
arthritis of the right thumb and cervical spine was also 
established and evaluated as 10 percent disabling.  

The veteran subsequently relocated, and his claims file was 
ultimately transferred to the Baltimore, Maryland RO.  The 
issues of an increased evaluation for traumatic arthritis of 
the right thumb, and of an increased evaluation for an 
arthritic disability of the cervical spine are addressed in 
the Remand portion of the opinion.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for 
neurodermatitis disability has been developed.

2.  A neurodermatitis disability of the hands is manifested 
primarily by constant exfoliation on an exposed area.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a 
neurodermatitis disability are met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic Code 7806 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
neurodermatitis disability is well grounded within the 
meaning of 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), that 
is, this claim is plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
are not already sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), with regard to this claim has been 
satisfied.

As indicated above, service connection for a neurodermatitis 
disability of the left and right hands was established in a 
September 1995 rating decision, after the RO noted that the 
veteran developed a skin disorder with his hands after 
service in the Persian Gulf.  That evaluation was 
subsequently increased to a 10 percent evaluation in a 
November 1998 rating action.  The veteran disagreed with the 
assignment of the initial evaluation, and claimed that an 
increased evaluation was warranted.  To the extent that a 30 
percent evaluation was appropriate, we agree.    

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The veteran's disability was evaluated 
under Diagnostic Code 7806, which contemplates eczema.  Those 
criteria provide that a disorder productive of slight, if any 
exfoliation, exudation, or itching, if involving a non-
exposed surface or small area, is evaluated as zero percent 
disabling; that a disorder productive of exfoliation, 
exudation, or itching on an exposed area contemplates a 10 
percent evaluation; that constant exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area 
contemplates a 30 percent  evaluation; and that a disability 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or one that 
is exceptionally repugnant, is evaluated as 50 percent 
disabling.  

The report of the veteran's July 1995 VA examination shows 
that a chronic neurodermatitis disorder of the skin of both 
hands was diagnosed.

The results of the veteran latest VA rating examination, 
dated October 1998, show that his physical examination 
reveals "verrucous scaly plaques on the lateral sides of the 
fingers, right greater than left, with some excoriations 
[sic]."  Also of record is a letter from the veteran's 
private physician, dated June 1998, which shows that the 
veteran had a "chronic problem with diffuse eczema and 
psoriasis.  He has had problems with his skin since 
deployment while on active duty in the U.S. Air Force to 
Saudi Arabia during desert Storm.  [The veteran] is currently 
stable and is able to control his condition with topical 
steroids."  

The veteran also testified at his personal hearing and 
submitted pictures of his hands at various times.  The 
veteran testified that he had numerous difficulties with his 
hands, particularly while at work.  He stated that he was in 
a position where he was required to greet people, and that 
his hand disorder made that position difficult.  He also 
stated that he did a great deal of typing or word processing, 
and that his skin would often times crack and bleed so that 
it interfered with his employment duties.  He also testified 
that he uses hand cream several times per day, and a special 
UV light in an attempt to alleviate the condition, but that 
these attempts were not always successful.  

After a review of the record, we find that the veteran's skin 
disorder contemplates a 30 percent evaluation under 
Diagnostic Code 7806, as the record shows constant 
exfoliation, exudation, or itching, involving an exposed 
surface.  However, we also find that a greater evaluation is 
not warranted.  That is, the evidence does not show  that a 
disability productive of ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or one 
that is exceptionally repugnant, is shown so that a 50 
percent evaluation could be assigned.  Thus, we find that a 
30 percent evaluation for a neurodermatitis disorder of the 
left and right hands is appropriate.  



ORDER

Entitlement to a 30 percent evaluation for a neurodermatitis 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.   


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board notes that the issues of an increased evaluation 
for traumatic arthritis of the right thumb and of an 
arthritic disability of the cervical spine were identified as 
issues on appeal on VA Form 8, and subsequently addressed at 
the veteran's central office hearing.  However, it is unclear 
from his testimony whether he wishes to appeal both of these 
issues.  

Additionally, we note that the Washington DC RO initially 
granted service connection for "post traumatic 
osteoarthritis right thumb and cervical spine with 
degenerative changes C6 level on x-ray", and assigned a 10 
percent evaluation.  It is unclear from the record, however, 
whether a 10 percent rating was assigned for the veteran's 
arthritic disability of cervical spine, or whether this 
rating was assigned for residuals of the veteran's right 
thumb fracture.  Thus, we determine that these issues should 
be separately rated.  


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran whether 
he desires to appeal either issue of an 
increased evaluation for traumatic 
arthritis of the right thumb or of an 
arthritic disability of the cervical 
spine. 

2.  If so, the RO should then determine 
whether a timely NOD and Substantive 
Appeal were submitted, as appropriate.

3.  The RO shall then separately rate the 
veteran's two arthritic disabilities, 
assigning a distinct evaluation for each, 
as appropriate. If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
with a reasonable period of time within 
which to respond thereto.  


The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
it in a timely manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







